DETAILED ACTION
Claims 13 – 16, 19 - 23, 25 - 30 of U.S. Application No. 16482097 filed on 07/30/2019 are presented for examination. Claims 1 – 12, 17 – 18, and 24 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13 – 16, 19 - 23, 25 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 24 is rejected in the final Office Action of 03/09/2021 under 35 USC 103 for being obvious over Umeda in view of Lichius, and in further view of  Umeda ‘332 (US 6201332). The in the Final rejection, the Examiner explained that Umeda ‘332 discloses in col. 4, line 52- col. 5, line 10 that coils 313-314 are symmetrical to 311-312.
The Applicant amended claim 1 to include the limitations of claim 24 (now cancelled) and further clarified that “two parallel partial strands of a phase are arranged symmetrically and in a same ring”. Umeda ‘332 does not disclose that the symmetrical coils are in the same ring. No combination of the prior arts in record discloses the limitations of claim 1 as amended. Therefore, claim 13 is allowed. Claims 14 – 16, 19 - 23, 25 – 30 are dependent on claim 13 and therefore allowable by the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832